REASONS FOR ALLOWANCE



1.	Claims 1, 2 and 4-9 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Huangfu, Jin, Wu and the other cited references no longer teach of the claimed invention as a whole.

Please note significant elements, such as a focus on the layout of the subpixels, namely:

“wherein the subpixels of the first color, the subpixel pairs of the second color, and the subpixels of the third color in one of the two adjacent subpixel lines are tiled in one direction with respect to the second axis, and the subpixels of the first color, the subpixel pairs of the second color, and the third subpixels of the third color in the other one of the two adjacent subpixel lines are tilted in another direction with respect to the second axis”

To clarify, the layout of the various subpixels and the claimed tilting aspect, shown in Figure 4, are not taught by the prior art.

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions
3.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621